Citation Nr: 0721037	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk 

INTRODUCTION

The veteran served on active duty in the military from June 
1999 to August 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted service connection for a right shoulder 
disability with a noncompensable rating, effective August 13, 
2003.  

In August 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  

In a March 2006 decision, the RO increased the rating for the 
right shoulder disability to 10 percent effective August 13, 
2003.  He has continued the appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the greatest possible benefit unless he specifically 
indicates otherwise).


FINDINGS OF FACT

1.  During this appeal flexion of the right shoulder was, at 
worst, to 180 degrees but with pain beginning at 160 degrees, 
and abduction was to 180 degrees with pain beginning at 135 
degrees.  

2.  The veteran's X-rays show no signs of acute osseous 
injury, degenerative changes, dislocation, nonunion, or 
malunion of the shoulder.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the right shoulder disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5019, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO granted veteran's claim for service connection for a 
right shoulder disability in the December 2003 rating 
decision and this appeal arises from his notice of 
disagreement (NOD) with the initial rating assigned.   Since 
the claim was more than substantiated, VCAA notice was no 
longer required.  See Dunlap v. Nicholson, No. 03-320, slip 
op. at 6 (Vet. App. Mar. 22, 2007), see also, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD is not 
considered a claim for benefits triggering § 5103(a) 
notification).  Furthermore, the RO sent him a letter in 
March 2006, which provided him notice of the disability 
rating and effective date elements of his claim.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), lay statements made by the 
veteran, and reports of VA examinations, which took place in 
October 2003 and October 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that are based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The veteran's right shoulder disability has been evaluated 
under DC 5019 for bursitis which, in turn, is rated using the 
criteria for degenerative arthritis under DC 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applied and combined, but not added, under DC 5003 for each 
major joint or group of minor joints affected by limitation 
of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.
Limitation of motion of the shoulder is evaluated using DC 
5201, limitation of motion of the arm.  See 38 C.F.R. § 
4.71a, DC 5201.  For the major extremity, motion limited to 
the shoulder level warrants a 20 percent rating; motion 
limited to midway between the side and shoulder level 
warrants a 30 percent rating; and motion limited to 25 
degrees from the side of the body warrants a 40 percent 
rating.  Normal limitation of the shoulder is from 0 to 180 
degrees of forward flexion; 0 to 180 degrees of abduction; 0 
to 90 degrees of external rotation; and 0 to 90 degrees of 
internal rotation.  38 C.F.R. § 4.71a, Plate I. 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Legal Analysis

The veteran's SMRs indicate that he injured his right 
shoulder during service in 2000.  He underwent surgery to 
repair an anterior labral tear in May 2003.  As mentioned 
above, service connection was granted for residuals of the 
right shoulder injury and an initial 10 percent rating 
disability has been assigned.  The veteran has appealed and 
is requesting a higher initial rating. 

The veteran stated at an October 2005 VA examination that 
prior to his surgery in May 2003 he had had multiple 
dislocations or recurrent subluxations and had been 
prescribed physical therapy.  Since the surgery, his shoulder 
has felt loose at times but he has had no dislocations or 
subluxation.  He said he continues to have daily pain in his 
shoulder and occasionally has shooting pain down his arms.  
Finally, he stated he has had to limit his activities so he 
does not overuse his arm. 

At the October 2003 VA examination, flexion and abduction of 
the right shoulder was from 0 to 180 degrees.  External 
rotation was to 90 degrees, and internal rotation was also to 
90 degrees.  Range of motion was, therefore, within normal 
limits.  It is noted, however, that the examiner did not 
record whether the veteran was in pain and, if so, at what 
point the pain began.  As mentioned, the veteran requested 
that he be given another examination to show a more acute 
depiction of the severity of his disability.  The RO granted 
the veteran's request and a new examination was given in 
October 2005. 

The report of the October 2005 VA examination indicates the 
veteran had full range of internal rotation to 90 degrees, 
full external rotation  to 90 degrees but with pain starting 
at 60 degrees;- full shoulder forward flexion to 180 degrees 
but with pain starting at 160 degrees, and full shoulder 
abduction to180 degrees but with pain starting at 135 
degrees.  An X-ray of the right shoulder showed no arthritic 
changes, malalignment or fracture.  There was also no 
evidence of acute osseous injury, dislocation, or 
degenerative changes. 

A rating higher than 10 percent is not warranted for the 
veteran's right shoulder disability because the evidence does 
not show that his arm is limited to shoulder level.  38 
C.F.R. § 4.71a, DC 5201. Even when considering functional 
impairment due to pain, he is able to lift his arm well above 
shoulder level.  Furthermore, there is no evidence of 
ankylosis, dislocation, nonunion, or malunion of the right 
shoulder.  Therefore, the other relevant DCs for the shoulder 
and arm do not apply.  
See C.F.R.  4.71a, DC 5200-5203.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case there have been no 
periods of hospitalization since 2003.  

On the most recent examination, the veteran was reported to 
be a full time student.  Although he reported that writing a 
lot could affect his shoulder and worsen his pain, there have 
been no reports of marked interference with his studies.  
Marked interference with employment has not been shown.

For these reasons, the claim for an increased rating for a 
right shoulder disability must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. 5170(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to a higher initial rating for a right shoulder 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


